DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, 10-11, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gibby (Pub. No.: US 2019/0365498A1) and further in view of Trzasko (Pub. No.: US 2011/0058719A1) and Flossmann (Pub. No.: US 2019/0378276A1).
With respect to claim 1:
Gibby disclose a method for enhancing a medical image, comprising receiving an initial medical image having an initial field of view (abstract and parag. 0074); generating an augmented medical image having an expanded field of view using a trained machine learning model (parag. 0075), the expanded field of view comprising the initial field of view and an augmentation region (fig. 1A, item 114 shows the initial field of view and augmentation region is 118); 
Gibby does not explicitly disclose augmentation region immediately surrounding the initial field of view region and outputting the augmented medical image.
	Trzasko discloses augmentation region surrounding the initial field of view (fig. 2A with the gray area representing the initial view region surrounded by the white background which is the augmentation region, parag. 0033).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Trzasko into the teaching of Gibby in order to provide a method for reconstructing an image of a subject from image data that has been acquired with a medical imaging system, for example, a magnetic resonance imaging ("MRI") system or a computed tomography ("CT") system.
	Flossmann discloses outputting the augmented medical image (fig.1, S14 as in parag. 0062).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Flossmann into the teaching of Gibby in view of Trzasko in order to generate augmentation information relating to a medical image, using the output of an augmented reality device having an output unit for outputting the augmentation information. 

With respect to claims 2, 11, 16:
Gibby discloses the method of claim 1, wherein generating an augmented medical image having an expanded field of view using a trained machine learning model comprises: generating the augmented medical image such that the augmented medical image is a different modality than a modality of the initial medical image (parag. 0070 and 0074).
With respect to claims 4, 13:
Gibby discloses the method of claim 1, further comprising: refining the augmented medical image using another trained machine learning model (fig. 4).  
With respect to claims 5, 14:
Gibby discloses the method of claim 1, wherein generating an augmented medical image having an expanded field of view using a trained machine learning model comprises: generating the augmented medical image based on a prior initial medical image and a prior augmented medical image (abstract).  
With respect to claims 6, 17:
Gibby discloses the method of claim 1, wherein the initial field of view comprises a high-quality region of an x-ray image and the expanded field of view comprises the initial field of view and the augmentation region (parag. 0070 discloses acquire medical image to be X-ray).
With respect to claims, 7, 18:
Gibby discloses the method of claim 1, wherein the initial medical image comprises an anatomical model (parag. 0011 and 0024).  
With respect to claim 10:
Gibby discloses an apparatus for enhancing a medical image, comprising: means for receiving an initial medical image having an initial field of view (abstract and parag. 0074); means for generating an augmented medical image having an expanded field of view using a trained machine learning model (parag. 0075), the expanded field of view comprising the initial field of view and an augmentation region (fig. 1A, item 114 shows the initial field of view and augmentation region is 118); 
Gibby does not explicitly disclose augmentation region immediately surrounding the initial field of view region and outputting the augmented medical image.
	Trzasko discloses augmentation region surrounding the initial field of view (fig. 2A with the gray area representing the initial view region surrounded by the white background which is the augmentation region, parag. 0033).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Trzasko into the teaching of Gibby in order to provide a method for reconstructing an image of a subject from image data that has been acquired with a medical imaging system, for example, a magnetic resonance imaging ("MRI") system or a computed tomography ("CT") system.
	Flossmann discloses outputting the augmented medical image (fig.1, S14 as in parag. 0062).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Flossmann into the teaching of Gibby in view of Trzasko in order to generate augmentation information relating to a medical image, using the output of an augmented reality device having an output unit for outputting the augmentation information. 
With respect to claim 15:
Gibby discloses a non-transitory computer readable medium storing computer program instructions for enhancing a medical image, the computer program instructions when executed by a processor cause the processor to perform operations comprising: receiving an initial medical image having an initial field of view (abstract and parag. 0074); generating an augmented medical image having an expanded field of view using a trained machine learning model (parag. 0075), the expanded field of view comprising the initial field of view and an augmentation region (fig. 1A, item 114 shows the initial field of view and augmentation region is 118); 
Gibby does not explicitly disclose augmentation region immediately surrounding the initial field of view region and outputting the augmented medical image.
	Trzasko discloses augmentation region surrounding the initial field of view (fig. 2A with the gray area representing the initial view region surrounded by the white background which is the augmentation region, parag. 0033).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Trzasko into the teaching of Gibby in view of Flossman in order to provide a method for reconstructing an image of a subject from image data that has been acquired with a medical imaging system, for example, a magnetic resonance imaging ("MRI") system or a computed tomography ("CT") system.
	Flossmann discloses outputting the augmented medical image (fig.1, S14 as in parag. 0062).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Flossmann into the teaching of Gibby in view of Trzasko in order to generate augmentation information relating to a medical image, using the output of an augmented reality device having an output unit for outputting the augmentation information. 


Claims 8, 9, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gibby (Pub. No.: US 2019/0365498A1), Trzasko (Pub. No.: US 2011/0058719A1), Flossmann (Pub. No.: US 2019/0378276A1) as applied to claim 1, 10 and 15 above and further in view of Kushida (Pub. No.: US 2021/0224997A1).
With respect to claims 8, 19:
The rejection of claim 1 is incorporated; Gibby, Trzasko and Flossmann do not explicitly disclose wherein the trained machine learning model is a trained generative adversarial network.  
	Kushida discloses trained machine learning model is a trained generative adversarial network (parag. 0345). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Kushida into the teaching of Gibby in view of Trzasko and Flossmann in order to generate an image that seems to be an image for which image processing appropriate for each region that is an observation target has been performed.
With respect to claims 9, 20:
Kushida discloses the method of claim 8, wherein the trained generative adversarial network is based on at least one of a U-Net, a context encoder, and a variational auto-encoder (parag. 0345 discloses variational auto-encoder).

Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649